Fourth Court of Appeals
                                San Antonio, Texas
                                    December 18, 2013

                                   No. 04-13-00689-CV

                           IN THE INT OF GM, AM AND NM,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-PA-02693
                            John D. Gabriel Jr., Judge Presiding


                                      ORDER
       The Appellant Maggie Barrientes’ Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on January 6, 2014. No further extensions of time will
be granted.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court